[Cite as State v. Dirocco, 2022-Ohio-3221.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                          STATE OF OHIO,

                                              Plaintiff-Appellee,

                                                      v.

                                         JASON DIROCCO,

                                        Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                Case Nos. 21 MA 0116, 21 MA 0117


                                   Criminal Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                               Case Nos. 21 CR 460, 21 CR 155

                                          BEFORE:
                 David A. D’Apolito, Cheryl L. Waite, Carol Ann Robb, Judges.


                                       JUDGMENT:
                        Vacated and Remanded in part. Dismissed in part.


 Atty. Paul J. Gains, Mahoning County Prosecutor, and Atty. Edward A. Czopur,
 Assistant Prosecuting Attorney, 21 West Boardman Street, 6th Floor, Youngstown,
 Ohio 44503, for Plaintiff-Appellee and
 Atty. Kathleen Evans, Assistant State Public Defender, 250 East Broad Street, Suite
 1400, Columbus, Ohio 43215, for Defendant-Appellant.


                                      Dated: September 7, 2022
                                                                                         –2–


 D’Apolito, J.

         {¶1}      In these consolidated appeals, Appellant, Jason N. Dirocco challenges a
provision regarding his eligibility for an earned reduction of a minimum term, as well as
an alleged misstatement regarding a prior conviction, in one of the sentencing entries in
two consolidated criminal cases, Nos. 21 CR 155 (21 MA 117) and 21 CR 460 (21 MA
0116).      The alleged errors regarding Appellant’s eligibility for an earned reduction of a
minimum term and the prior conviction appear exclusively in the sentencing entry in 21
CR 155. Although separate sentencing entries were issued in each case, the sentences
were imposed at a consolidated sentencing hearing. There was no mention of the alleged
prior conviction at the consolidated sentencing hearing, however, the trial court did inform
Appellant that he was ineligible for an earned reduction of a minimum term.
         {¶2}      In 21 CR 155, Appellant was sentenced to an agreed indefinite term of four-
to-six years for one count of burglary, in violation of R.C. 2911.12(A)(2)(D), a felony of the
second degree. The trial court also imposed sentences of thirty-six months for one count
of grand theft, a violation of R.C. 2913.02(A)(1)(B)(2), a felony of the fourth degree, and
eighteen months for one count of identity fraud, a violation of R.C. 2913.49(B)(1)(I)(2), a
felony of the fourth degree. The sentences were to be served concurrently.
         {¶3}      In 21 CR 460, Appellant was sentenced to agreed concurrent sentences of
twelve months for each of the following: one count breaking and entering in violation of
R.C. 2911.13(B)(C), a felony of the fifth degree, one count of possessing criminal tools in
violation     of    R.C.   2923.24(A)(C),    one   count   of   vandalism   in   violation   of
2909.05(B)(1)(A)(C), a felony of the fifth degree, and one count of theft in violation of
1913.02(A)(1)(B)(C), a felony of the fifth degree. The sentences were to run concurrently
to the sentences imposed in 21 CR 155.
         {¶4}      Appellant does not challenge the length of his sentences. Instead, he
predicates the above-captioned appeals on a provision in the sentencing entry in 21 CR
155 which reads in relevant part, “The Defendant was advised that due to the nature of
the offense, that he is not eligible to receive an ‘earned reduction of minimum term’ of five
(5) to fifteen (15) percent for exceptional conduct or adjustment to incarceration as
determined by the ODRC.” Appellant challenges the inclusion of the foregoing language
in the 21 CR 155 sentencing entry because the trial court’s conclusion regarding


Case Nos. 21 MA 0116, 21 MA 0117
                                                                                          –3–


Appellant’s eligibility for an earned reduction in the minimum term is contrary to law. He
further asserts that there was no evidence of a prior conviction offered at the sentencing
hearing.

                                  ASSIGNMENT OF ERROR

         THE     TRIAL     COURT      ERRED      WHEN      IT   DETERMINED        THAT
         [APPELLANT] IS NOT ELIGIBLE FOR EARNED TIME CREDIT.

         {¶5}    Pursuant to R.C. 2953.08(D)(1), appellate courts cannot review a sentence
if it is authorized by law, has been recommended jointly by the defendant and prosecution,
and is imposed by the sentencing court. State v. Douglas, 7th Dist. Belmont No. 17 BE
0052, 2018-Ohio-5389, ¶ 17. “To be ‘authorized by law’ under R.C. 2953.08(D)(1), a
sentence must comport with all applicable mandatory sentencing provisions.” State v.
Sergent, 148 Ohio St.3d 94, 2016-Ohio-2696, 69 N.E.3d 627, ¶ 29. Appellant contends
that his sentence is contrary to law because he is eligible for earned reduction of minimum
term pursuant to R.C. 2967.271(F)(1).
         {¶6}    At the consolidated sentencing hearing, the trial court inquired, “is burglary
considered an offense of violence?” The state responded in the affirmative and the trial
court informed Appellant, “[s]o you’re not eligible for earned credit pursuant to Revised
Code 2963.1931 and are not recommended for risk reduction sentence [sic] pursuant to
Revised Code 2929.143.”           (11/10/21 Sentencing Hrg., p. 13.) Appellant does not
challenge the trial court’s conclusion with respect to a risk reduction sentence.
         {¶7}    R.C. 2967.271(F)(1) authorizes a reduction of an offender’s minimum
sentence for “exceptional conduct while incarcerated or the offender’s adjustment to
incarceration.” Pursuant to R.C. 2967.271(F)(7)(b), the length of the reduction is limited
to a range of five-to-fifteen percent based on the level of the offense for which the prison
term was imposed. Further, eligibility for a reduction of an offender’s minimum sentence
is limited to offenders serving non-life, indefinite prison terms, who are not serving prison
terms for sexually oriented offenses. Accordingly, as conceded by the state, Appellant is
eligible for a reduction in the minimum prison term for exceptional conduct pursuant to


1   R.C. 2963.193 does not exist. Chapter 2963 of the Revised Code governs extradition.


Case Nos. 21 MA 0116, 21 MA 0117
                                                                                          –4–


R.C. 2967.271(F)(1). The state likewise concedes that no notice of prior conviction was
associated with the burglary charge in 21 CR 155.
       {¶8}   In their appellate briefs, both parties address R.C. 2967.193.          Despite
squarely addressing Appellant’s eligibility for a reduction to his minimum sentence in the
sentencing entry in 21 CR 155, the trial court at the sentencing hearing appears to have
applied the eligibility requirements for R.C. 2967.193, which renders offenders convicted
of crimes of violence ineligible for reductions from sentence for participation in certain
prison programs. This explains the errant reference to R.C. 2963.193.
       {¶9}   However, we need not address R.C. 2967.193 as the trial court solely
addressed Appellant’s eligibility for a reduction to his minimum sentence in the sentencing
entry in 21 CR 155, rather than his eligibility to participate in the prison programs listed in
R.C. 2967.193. “ ‘A court of record speaks only through its journal entries.’ ” State v.
Rodriguez-Baron, 7th Dist. Mahoning No. 10-MA-176, 2012-Ohio-1473, ¶ 13, quoting
Gaskins v. Shiplevy, 76 Ohio St.3d 380, 382, 667 N.E.2d 1194 (1996). As such, the
judgment entry, not the pronouncement of sentence in open court, is the effective
instrument for sentencing a defendant. Id.
       {¶10} For the foregoing reasons, we find that Appellant’s sole assignment of error
has merit. Accordingly, the sentencing entry in 21 CR 155 (21 MA 117) is vacated, and
this matter is remanded to the trial court to issue a nunc pro tunc order removing the
phrase “with a Notice of Prior Conviction Specification, R.C. 2929.13(F)(6)” from the
fourth paragraph in the sentencing entry in 21 CR 155;            and the entire fourteenth
paragraph, which reads, “[t]he Defendant was advised that due to the nature of the
offense, that he is not eligible to receive an ‘earned reduction of minimum term’ of five (5)
or fifteen (15) percent for exceptional conduct or adjustment to incarceration as
determined by ODRC.” Further, as the offending language only appears in the sentencing
entry in 21 CR 155, the appeal of 21 CR 460 (21 MA 116) is dismissed as moot.




Waite, J., concurs.

Robb, J., concurs.



Case Nos. 21 MA 0116, 21 MA 0117
[Cite as State v. Dirocco, 2022-Ohio-3221.]




         For the reasons stated in the Opinion rendered herein, it is the final judgment
 and order of this Court that the judgment of the Court of Common Pleas of Mahoning
 County, Ohio, as it relates to case number 21 MA 0117, is vacated and remanded to
 the trial court for a nunc pro tunc entry according to law and consistent with this Court’s
 opinion. Case number 21 MA 0116 is dismissed as moot. Costs to be taxed against
 the Appellee.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                        NOTICE TO COUNSEL

         This document constitutes a final judgment entry.